Citation Nr: 0303578	
Decision Date: 03/03/03    Archive Date: 03/18/03

DOCKET NO.  02-06 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	To be clarified


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Johnston, Counsel

INTRODUCTION

The veteran had active military service from December 1970 to 
October 1971.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which found that new and material evidence 
had not been submitted to reopen the veteran's claim for 
service connection for a low back disorder.  


REMAND

There is on file a VA Form 21-22, signed by the veteran, 
appointing AMVETS as his representative, dated August 1998.  
The veteran initiated the instant appeal by a Notice of 
Disagreement received by the RO in January 2001.  On August 
22, 2002, AMVETS posted a letter to the veteran at his 
correct address (with a copy to the RO), which notified him 
that it was necessary that he seek their assistance in 
pursuing his appeal and requesting that he contact their 
Houston office.  It further stated that if he failed to make 
such contact by September 6, 2002, "then you can consider 
this an official notice to revoke (POA) power of attorney 
over you (sic) claim."  This appeal was certified to the 
Board on August 23, 2002, the day following the RO's receipt 
of AMVETS letter to the veteran.  There is no written 
argument of record from either the local or national 
representative specific to this appeal.  It is not clear 
whether AMVETS has in fact withdrawn its representation and, 
if so, it is apparent that the veteran has not been provided 
an opportunity to appoint another representative.  

38 C.F.R. § 20.608(a) (2002) provides that a representative 
may withdraw services in an appeal at any time prior to 
certification of the appeal to the Board by the RO.  The 
terms of the August 2002 letter to the veteran appear to have 
resulted in AMVETS intended withdrawal as representative on 
September 6, 2002, after the appeal was certified by the RO 
to the Board on August 23, 2002.  38 C.F.R. § 20.608(b)(2) 
(2002) provides that a representative may not withdraw 
services as representative, after certification of the appeal 
to the Board, "unless good cause is shown on motion."  
Other specific requirements for withdrawal of services are 
included in this regulation.  

The veteran is entitled to have representation at all stages 
of an appeal.  38 C.F.R. § 20.600 (2002).  He has 
historically evidenced his intent to exercise this right by 
appointments of representatives over the years.  AMVETS' 
apparent attempt to withdraw its representation from the 
veteran does not appear to comply with the cited legal 
authority.  Moreover, as noted above, the veteran must be 
provided opportunity to appoint another representative.   

The Board also notes that, while the RO has notified the 
veteran of evidence necessary to substantiate his application 
to reopen his claim, and has requested that he submit such 
evidence, it does not appear he has been notified of the law 
and regulations implementing the enhanced duty to assist and 
notify provisions of the Veterans Claims Assistance Act 
(VCAA) of 2000.  See 38 U.S.C.A. § 5102, 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2002).

In view of the foregoing, this case is remanded to the RO for 
the following development:

1.  The RO should contact AMVETS for the 
purpose of clarifying whether it has 
withdrawn its representative of the 
veteran and, if so, the RO must determine 
if such withdrawal complies with 
38 C.F.R. § 20.608 (2002).  If the 
veteran's representative has properly 
withdrawn its representation, the veteran 
must be provided opportunity to appoint 
another representative, and an 
appropriate amount of time must also be 
provided to the veteran and his newly 
appointed representative to present 
additional argument and/or evidence. 

2.  The RO should notify the veteran of 
the law and regulations implementing the 
Veterans Claims Assistance Act (VCAA) of 
2000.  See 38 U.S.C.A. § 5102, 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 
(2002). See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Thereafter, the case should be returned to the Board in 
accordance with appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




